Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This action is in response to the Request for Continued Examination as filed on 12 MAY 2022.   
Amendments to claims 26, 27, 31, 32, 34-37, 41, 42, 45 are entered and considered, as is the cancellation of claims 33, 43, and the prior cancellation of claims 1-5. 
As such, claims 26-32, 34-42, 44, 45 are pending and examined. 
Allowable Subject Matter
Claims 26-32, 34-42, 44, 45 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
 Regarding the rejection under Pre-AIA  35 USC §103(a), the rejection has been overcome.  
The closest prior art of record is: Karlsson (US 2010/0262455), Collins (US 2008/0270223) Ghate (US 2008/0255936), Heilig (US 20100114716), 
Karlsson teaches: providing a feedback signal reflecting real time impression delivery event information associated with a goal for a given time period, generating a reference signal at the inventory unit level of the impressions, compensating and normalizing the feedback signal over a window of time, and using that information to adjust delivery, receiving targeting objectives for the campaign, calculating a performance value, and using that information to calculate a final bid price based on variables as calculated.  
Collins teaches: performance objectives including a maximum impression bid price set by the user, a target cost per advertisement event set by a user, and ultimately submitting the final bid for the advertisement. 
Ghate teaches: optimization of bidding process, including the optimization of the eCPM/cost per 1000 impression.  
Heilig teaches: optimizing a bid price as it pertains to a performance value, and comparing a value to determine the ultimate bid price. 
As per claims 26, 36: The closest prior art of record taken individually or in combination fails to teach the specific combination of optimization variables and timing of the priority of such variables in the specific order when used to calculate a bid for each  individual inventory unity of the campaign both separately and as a part of the campaign.  By considering the real time feedback of the advertisement campaign via the delivery reference signal, the claimed invention provides steps that allow subsequent allocations of inventory/delivery and cost based/cost reduction priorities to be considered in an ongoing auction. By comparing ongoing delivery signal information with the optimization objectives in the order as claimed, the invention balances user preferences and observed data in order to create and submit a bid, as compared to a maximum allowed per impression for a given inventory unit and as a part of the campaign as a whole. By using the calculated performance value per each inventory unit based on the ad event rate and the combined specific user objectives as compared to the campaign as a whole, to calculate and submit a bid, an improvement over the prior art of record is achieved. 
Dependent claims 27-32, 34, 35, 37-42, 44, 45 are allowable at least by virtue of their dependency on the independent claims as discussed above. 
Applicant has filed a timely Terminal Disclaimer as of 1/13/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE . KOLOSOWSKI-GAGER/
Primary Examiner
Art Unit 3622



/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622